DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-6) in the reply filed on May 11, 2022 is acknowledged.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Cancel Claims 7-10.

This application is in condition for allowance except for the presence of claims 7-10 directed to an invention non-elected without traverse.  Accordingly, claims 7-10 have been cancelled.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest art known to the Examiner is listed on the attached PTO 892 form. For example, Nitta et al (US 2022/0078921) discloses a method of forming a circuit board which comprises providing a supporting substrate; forming a separation layer; forming a dielectric layer and forming Ti and Cu metal seed layers. See Figure 3C and corresponding text; and paragraphs 60-84. However, none of the references or combinations thereof, anticipate or make obvious inter alia  “removing the Cu metal seed to expose the Ti metal seed layer; applying a first wet etching to remove the Ti metal seed layer to expose the dielectric layer; performing a first pretreatment on the dielectric layer, and forming a first groove at the top surface of the dielectric layer to expose the interfacial Ti metal seed layer in the dielectric layer; applying a second wet etching to remove the interfacial Ti metal seed layer; and performing a second pretreatment on the dielectric layer to form a second groove with a depth greater than a depth of the interfacial Ti metal seed layer”, as required by present Claim 1,  and dependent Claims thereof, Claims 2-6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
May 19, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812